 

Exhibit 10.6

 

October 9, 2020

 

Applied DNA Sciences, Inc. (the “Company”)

Attn: Chief Financial Officer

50 Health Sciences Drive

Stony Brook, New York 11790

 

Re:         Securities Purchase Agreement, dated July 16, 2019, between the
Company and Dillon Hill Capital, LLC (the “Holder”) and Secured Convertible
Note, dated as of July 16, 2019 by the Company, in favor of Holder.

 

Dear Beth Jantzen,

 

Reference is made to (i) Securities Purchase Agreement, dated July 16, 2019,
between the Company, Holder and certain other Buyers (as defined in the Purchase
Agreement) (as amended, restated, supplemented or otherwise modified from time
to time and in effect on the date hereof the “Purchase Agreement”), (ii) Secured
Convertible Note, dated as of July 16, 2019, by the Company in favor of the
Holder (as amended, restated, supplemented or otherwise modified from time to
time and in effect on the date hereof, the “Note”), (iii) Security Agreement,
dated as of October 19, 2018, by the Company in favor of Delaware Trust Company
(the “Collateral Agent”) (the “Company Security Agreement”), (iv) Guaranty and
Security Agreement dated as of October 19, 2018, by APDN (B.V.I) Inc. (the
“Guarantor”) in favor of the Collateral Agent (as amended, restated,
supplemented or otherwise modified from time to time and in effect on the date
hereof, the “Guarantor Security Agreement”), (v) Intellectual Property Security
Agreement, dated October 19, 2018, by the Company in favor of the Collateral
Agent (“Company IP Security Agreement”) and (vi) Intellectual Property Security
Agreement dated as of October 19, 2018, by the Guarantor in favor of the
Collateral Agent (as amended, restated, supplemented or otherwise modified from
time to time and in effect on the date hereof, the “Guarantor IP Security
Agreement”). Capitalized terms used but not otherwise defined herein shall have
the meanings given them in the Securities Purchase Agreement.

 

The Company has informed the Holder that the Company intends to repay the Note
and the obligations thereunder (the “Obligations”). The amount due and payable
under the Note on October 9, 2020 (the “Target Date”) which includes principal
and accrued but unpaid interest (the “Payoff Amount”) is $1,665,581.

 

Wire instructions:          [Intentionally omitted.]

 

Holder and Collateral Agent agree that upon Holder’s receipt of the full
referenced amount above, (i) all of the obligations and liabilities of the
Company and the Guarantor under the Note, the Purchase Agreement, any security
agreement, any guaranty agreement (including without limitation the Company
Security Agreement, the Guarantor Security Agreement, the Company IP Security
Agreement, and the Guarantor IP Security Agreement) and any other documents and
instruments related thereto (“Documents”) will be automatically satisfied in
full, (ii) the Note and other Documents will be automatically terminated and of
no further force or effect (other than any provisions or terms of the Documents
(including inchoate indemnity obligations) that are specified in any such
agreement as surviving that respective agreement’s termination, which shall
continue to survive notwithstanding the foregoing), (iii) all liens, mortgages
and other security interests in or on the Company, the Guarantor, or any of the
Company’s or Guarantor’s assets or properties shall be automatically released
and be of no further force or effect with no further action on our part,
(iv) Collateral Agent authorizes the Company and its respective agents and
assignees to file termination statements of all UCC financing statements and/or
mortgages filed by the Collateral Agent covering the assets of the Company or
Guarantor securing the Obligations, and (v) Collateral Agent shall promptly
return all original collateral in its possession to the Company or the Company’s
designee. Upon the Company’s request from time to time, Collateral Agent and
Holder shall promptly execute and deliver such additional lien and/or mortgage
releases as may be necessary or requested to effectively terminate or evidence
the termination of any and all of Collateral Agent’s liens, mortgages and other
security interests on any of the assets and properties of the Company.

 





 

 

This letter agreement shall be governed by the laws of the State of New York.

 

This letter agreement may be executed in any number of and by different parties
hereto on separate counterparts, all of which, when so executed, shall be deemed
an original, but all such counterparts shall constitute one and the same
agreement. Any signature executed and delivered by a party by facsimile or
electronic transmission (including email transmission of a PDF image or an
electronic signature complying with the U.S. federal ESIGN Act of 2000, e.g.,
docusign.com) shall be deemed to be an original signature hereto.

 

  Sincerely,     By: /s/ Bruce Grossman   Name: Bruce Grossman   Title: Chief
Executive Officer     Dillon Hill Capital, LLC
200 Business Park Drive
Suite 306     Armonk, NY 10504     By: /s/ Benjamin Hancock   Name: Benjamin
Hancock   Title: Assistant Vice President     Delaware Trust Company
251 Little Falls Dr.
Wilmington, DE 19808

 



